Electronically Filed
                                                    Supreme Court
                                                    SCPW-12-0000596
                                                    06-AUG-2012
                                                    11:02 AM



                      NO. SCPW-12-0000596


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



    PENISIMANI TEISINA and LESIELI TEISINA, husband and wife,

                           Petitioners,


                               vs.


 THE HONORABLE RHONDA A. NISHIMURA, JUDGE OF THE CIRCUIT COURT OF

    THE FIRST CIRCUIT, STATE OF HAWAI'I; and HOVEY B. LAMBERT,

TRUSTEE UNDER THE HOVEY B. LAMBERT TRUST, an Unrecorded Revocable

            Living Trust Agreement dated April 5, 2002,

                           Respondents. 



                       ORIGINAL PROCEEDING

                    (CIVIL NO. 09-1-2529-10)


  ORDER DENYING PETITIONERS TEISINAS' MOTION TO RECONSIDER THE

      COURT'S ORDER DENYING THE PETITION FOR WRIT OF MANDAMUS

                        FILED JULY 12, 2012

        (By: Nakayama, Acting C.J., Acoba and McKenna, JJ.,

   Circuit Judge Ahn, in place of Recktenwald, C.J., recused,

     and Circuit Judge Trader, assigned by reason of vacancy)


          Upon consideration of Petitioners Teisinas’ Motion to


Reconsider the Court’s Order Denying the Petition for Writ of


Mandamus Filed July 12, 2012, the papers in support, and the


records and files herein,

          IT IS HEREBY ORDERED that Petitioners Teisinas’ Motion


to Reconsider the Court’s Order Denying the Petition for Writ of


Mandamus Filed July 12, 2012 is denied.


          DATED:   Honolulu, Hawai'i, August 6, 2012.

                                 /s/   Paula A. Nakayama

                                 /s/   Simeon R. Acoba, Jr.

                                 /s/   Sabrina S. McKenna

                                 /s/   Karen S. S. Ahn

                                 /s/   Rom A. Trader




                                 2